Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 29, 2017

The Court of Appeals hereby passes the following order:

A18A0347. CHARLES EDWIN MASON v. THE STATE.

      Charles Edwin Mason was convicted of burglary, criminal trespass, possession
of tools for the commission of a crime, felony theft by taking, and forgery in the
second degree. His convictions were affirmed on appeal. Mason v. State, 325 Ga.
App. 609 (754 SE2d 397) (2014).1 He subsequently filed an extraordinary motion for
new trial, which the trial court denied. Mason then filed this direct appeal. We,
however, lack jurisdiction.
       An order denying an extraordinary motion for new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,




      1
        Following his direct appeal, Mason filed an application challenging the trial
court’s denial of his motion to vacate a void judgment. His application was dismissed.
See Case No. A15D0223 (dismissed January 28, 2015). He thereafter filed an
application challenging the trial court’s denial of his motion to correct his sentence,
which was also dismissed. See Case No. A16D0005 (dismissed September 9, 2015).
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Accordingly, we lack jurisdiction
over this direct appeal, which is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     09/29/2017
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.